UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7603



JAMES OVERTON,

                                            Petitioner - Appellant,

          versus


THEODIS BECK,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-hc-00789-FL)


Submitted: December 14, 2006              Decided:   December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Overton, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Overton seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.              We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).            This appeal period is “mandatory

and jurisdictional.”           Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

July 18, 2006.          The notice of appeal was filed on September 7,

2006.*   Because Overton failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented     in   the

materials      before    the    court   and     argument   would   not    aid   the

decisional process.



                                                                         DISMISSED

     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                        - 2 -